DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Eric D. Morehouse (Reg. No. 38,565) on 05/21/2021 a provisional election was made with traverse to prosecute the invention of the elected claims 1-7, 9, 10, 13-17, 19, 20, 28, 31, and 32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 35 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 10, 15, 16, 20, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0074797 A1 (Choi), and further in view of Lu et al., US 2008/0092232 A1 (Lu).
Regarding claim 1, Choi teaches a biometric authentication system (a wearable device configured to initiate user authentication)(Abstract), comprising: 
headwear (wherein the device can include a wearable smart device such as a pair of glasses, headband, or helmet)([0120]) including a plurality (wherein the number of the sensors used to detect first and second biosignals may vary based on need)([0055]) of biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) each configured to sample muscle activity so as to obtain a respective signal (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]); 
a data store (memory 230)(Fig. 2; [0061]) for storing a data set representing characteristic muscle activity (wherein memory 230 stores information taken from the first and second sensor, such as a signal representing muscle activity)(Fig. 2; [0057], [0059-0061], and [0063]) for one or more users (with respect to at least one user)([0060-0062]); and 
(processor 240)(Fig. 2; [0063]) configured to: 
process the signals from the biosensors (first and second biosignals for first and second sensors 210 and 220 respectively)(Fig. 2; [0057] and [0059]) in dependence on the stored data set (memory 230 stores information for comparison with the biosignals)(Fig. 2; [0060-0063]) so as to determine a correspondence between a signal and characteristic muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]) of one of the one or more users (wherein the processor 240 determines, by referring to the memory 230, whether the first biosignal detected by the first sensor 210 corresponds to the information stored in the memory 230; as well as comparing the second biosignal detected by the second sensor 220 to the information stored in the memory 230)(Fig. 2; [0063]), and 
in dependence on the determined correspondence, authenticate the signals as being associated with that user (determining and authenticating that the first and second biosignals are of that of the user)(Abstract and [0063]).
Choi teaches that the detecting of the first biosignal and the initiating of the process of user authentication may be performed inconsecutively or consecutively in terms of time based on implementation ([0052]). However, Choi does not explicitly teach that the biosignals are “time-varying” signals.
Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include not only matching biosignals but matching time-varying biosignals since it improves the security and reliability for verification and authentication of the user (Lu; Abstract, [0040], and [0051]).

Regarding claim 5, Choi teaches wherein the data set includes a stored signal (stored first and second biosignals in memory 230)(Fig. 2; [0060]), and the processor (processor 240)(Fig. 2; [0063]) is configured to process the signals in dependence on the stored data set by comparing the signals to the stored signal (wherein the processor determines whether the first and second biosignals correspond to the stored information/signals based on comparisons)(Fig. 2; [0063]).  
Choi teaches that the detecting of the first biosignal and the initiating of the process of user authentication may be performed inconsecutively or consecutively in terms of time based on implementation ([0052]). However, Choi does not explicitly teach that the biosignals are “time-varying” signals.
Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include not only matching biosignals but matching time-varying biosignals since it improves the security and reliability for verification and authentication of the user (Lu; Abstract, [0040], and [0051]).

Regarding claim 6, Lu teaches wherein the data set includes one or more stored signal features (stored bioelectrical feature vector templates that include feature parameters of the signal)(Figs. 2 and 6; [0062-0083]), and the processor (processor 803)(Fig. 8; [0111-0115]) is configured to process the time-varying signals in dependence on the stored data set by comparing one or more signal features of the time-varying signals to the one or more stored signal features (comparing the bioelectrical feature vector with previously stored bioelectrical feature vector templates)(Fig. 2; [0083-0085]).  

Regarding claim 7, Lu teaches wherein the processor (processor 803)(Fig. 8; [0111-0115]) is configured to determine whether a threshold number of signal features of the time-varying signals correspond to the one or more stored signal features (wherein, when the comparison is greater than or equal to a previously specified threshold, the user is a valid user; i.e. enough features match)([0084]).  

Regarding claim 9, Choi teaches wherein the processor (processor 240)(Fig. 2; [0063]) is configured to determine that a signal feature of the signals (information directly or indirectly representing the first and second biosignals)([0060]) corresponds to a stored signal feature (comparing the information of the biosignals with stored information in memory 230)(Fig. 2; [0060-0063]) where the respective signal features are within a predetermined tolerance of one another (wherein the signals are within a predetermined error range)([0063]).  
Choi teaches that the detecting of the first biosignal and the initiating of the process of user authentication may be performed inconsecutively or consecutively in terms of time based on implementation ([0052]). However, Choi does not explicitly teach that the biosignals are “time-varying” signals.
Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include not only matching biosignals but matching time-varying biosignals since it improves the security and reliability for verification and authentication of the user (Lu; Abstract, [0040], and [0051]).

Regarding claim 10, Lu teaches wherein the processor (processor 803)(Fig. 8; [0111-0115]) is configured to determine that a signal feature of the time-varying signals corresponds to a stored signal feature (comparing the bioelectrical feature vector with previously stored bioelectrical feature vector templates)(Fig. 2; [0083-0085]) where the signal feature exceeds a threshold value for that signal feature determined in dependence on the stored signal feature (wherein, when the comparison is greater than or equal to a previously specified threshold, the user is a valid user)([0084]).  

Regarding claim 15, Lu teaches wherein the processor (processor 803)(Fig. 8; [0111-0115]) is configured to process the time-varying signals to obtain a plurality of representative values of the time-varying signals (wherein the processor determines feature parameters of the time-varying signals)(Figs. 3-6; [0062-0082]), the data set including a plurality of stored representative values (wherein the feature parameters are also previously stored)([0083]), the representative values and the stored representative values being generated by a predefined algorithm (wherein the feature parameters are extracted using a certain high-performance algorithm)(Fig. 6; [0066-0067]), wherein the processor is configured to compare the representative values to the stored representative values (comparing the bioelectrical feature vector with previously stored bioelectrical feature vector templates)([0083-0085]).  

Regarding claim 16, Choi teaches wherein the processor is configured to compare the signals to the stored signal (comparing the information of the biosignals with stored information in memory 230)(Fig. 2; [0060-0063]) by determining whether the signals are within a predetermined tolerance of one another (determining whether the signals are within a predetermined error range)([0063]).  
Choi teaches that the detecting of the first biosignal and the initiating of the process of user authentication may be performed inconsecutively or consecutively in terms of time based on implementation ([0052]). However, Choi does not explicitly teach that the biosignals are “time-varying” signals.
Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include not only matching biosignals but matching time-varying biosignals since it improves the security and reliability for verification and authentication of the user (Lu; Abstract, [0040], and [0051]).

Regarding claim 20, Lu teaches wherein the processor (processor 803)(Fig. 8; [0111-0115]) is configured to process the time-varying signal (time-varying signals)(Figs. 3-6; [0062]) by at least one of: clipping the signal; signal denoising; applying a signal baseline correction; using onset detection; using data segmentation; applying a log-transform; and extracting one or more features from the signal (extracting bioelectrical feature parameters from the handled bioelectrical signal)([0094]).  

Regarding claim 28, Choi teaches wherein the sampled muscle activity is electrical muscle activity (wherein the signals can include an EMG signal and an ECG signal)([0057] and [0059]) and the stored data set comprises characteristic electrical muscle activity for one or more users (wherein the stored data comprises information from the EMG and ECG signal of at least one user)([0060]).  

Regarding claim 31, Lu teaches wherein the system is configured to output an authentication signal for controlling access to a resource (when the user has been authenticated sending a signal in the system to allow access to the critical data)([0051] and [0053-0054]).  

Regarding claim 32, Choi teaches a method for authenticating a user of headwear (a wearable device configured to initiate user authentication)(Abstract) (wherein the device can include a wearable smart device such as a pair of glasses, headband, or helmet)([0120]), the headwear including a plurality (wherein the number of the sensors used to detect first and second biosignals may vary based on need)([0055]) of biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) configured to sample muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]), the method comprising: sampling, using each of the plurality of biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]), muscle activity of the user to obtain a respective signal (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]); processing the signals from the biosensors (first and second biosignals for first and second sensors 210 and 220 respectively)(Fig. 2; [0057] and [0059]) in dependence on a data set (memory 230 stores information for comparison with the biosignals)(Fig. 2; [0060-0063]) representing characteristic muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]) for one or more users (wherein the stored data comprises information from the EMG and ECG signal of at least one user)([0060])
so as to determine a correspondence between a signal and characteristic muscle activity of one of the one or more users (wherein the processor 240 determines, by referring to the memory 230, whether the first biosignal detected by the first sensor 210 corresponds to the information stored in the memory 230; as well as comparing the second biosignal detected by the second sensor 220 to the information stored in the memory 230)(Fig. 2; [0063]); and in dependence on the determined correspondence, authenticating the signals as being associated with that user (determining and authenticating that the first and second biosignals are of that of the user)(Abstract and [0063]).  
Choi teaches that the detecting of the first biosignal and the initiating of the process of user authentication may be performed inconsecutively or consecutively in terms of time based on implementation ([0052]). However, Choi does not explicitly teach that the biosignals are “time-varying” signals.
(Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include not only matching biosignals but matching time-varying biosignals since it improves the security and reliability for verification and authentication of the user (Lu; Abstract, [0040], and [0051]).

Claims 2, 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0074797 A1 (Choi), Lu et al., US 2008/0092232 A1 (Lu), and further in view of Nduka, US 2015/0157255 A1 (Nduka).
Regarding claim 2, Choi teaches in wherein the biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) are located on the headwear (wherein the device can include a wearable smart device such as a pair of glasses, headband, or helmet)([0120]) such that, in use, the biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) are configured to detect electrical muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]). Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]). 
However, neither explicitly teaches wherein the electrical muscle activity is “of a predetermined plurality of facial muscles”.
(Figs. 1 and 2; Abstract, [0103], and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using facial muscles for generating signals for authentication since it increases the precision of the authentication by adding another signal for verification.

Regarding claim 4, Nduka teaches wherein the predetermined plurality of facial muscles includes corresponding muscles from each side of a user's face (wherein the muscles correspond to each side of the users face; i.e. left and right sides of the face)([0129] and [0135]), and the processor is configured to determine a measure of asymmetry in the electrical muscle activity of the corresponding muscles (determine a measure of asymmetry based on the muscles of the user’s face)([0018], [0129], and [0135]).

Regarding claim 13, Lu teaches wherein the characteristic muscle activity represented by the data set (bioelectrical signal of the muscle over a period of time)(Figs. 2-6; [0062]) includes a measure of one or more of: an amplitude of at least one of the time-varying signals (a height of the peak of the time-varying signals)(Fig. 6; [0067]); a variation with time of the amplitude of at least one of the time-varying signals (time intervals between peaks of the time varying signals)(Fig. 6; [0067] and [0069-0070]). Nduka teaches a measure of asymmetry in the muscle activity of corresponding muscles from each side of a user's face (determine a measure of asymmetry based on the muscles of the user’s face)([0018], [0129], and [0135]); and the timing of activation of at least one facial muscle, relative to a common time base or to the timing of activation of at least one other facial muscle (facial expression can be characterized by a particular set of facial muscles exhibiting activity above a predetermined threshold for at least a predetermined minimum period of time)([0119]).  

Regarding claim 17, Nduka teaches wherein one or more of the biosensors are electric potential sensors (wherein the sensors can be electric potential sensors)([0034]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0074797 A1 (Choi), Lu et al., US 2008/0092232 A1 (Lu), Nduka, US 2015/0157255 A1 (Nduka), and further in view of Sokolov et al., US 10,445,481 B1 (Sokolov).
Regarding claim 3, Choi teaches in wherein the biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) are located on the headwear (wherein the device can include a wearable smart device such as a pair of glasses, headband, or helmet)([0120]) such that, in use, the biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals)(Fig. 2; [0057] and [0059]) are configured to detect electrical muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]). Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]). Nduka teaches wherein the facial expression can include a minor muscle activation as long as it exceeds a predetermined threshold for a predetermined minimum length of time ([0141]).
However, none of them explicitly teaches “wherein the predetermined plurality of facial muscles includes a muscle that is involuntarily co-contracted in at least one facial expression”.
Sokolov teaches a method for performing human-verification procedures (Abstract); and wherein the predetermined plurality of facial muscles includes a muscle that is involuntarily co-contracted in at least one facial expression (wherein the predetermined facial muscles can include involuntary reactions in the facial expression)(col. 2, lines 1-4 and col. 7, lines 40-54).
(Sokolov; col. 7, lines 47-54).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0074797 A1 (Choi), Lu et al., US 2008/0092232 A1 (Lu), and further in view of Shusterman, US 2002/0143263 A1 (Shusterman).
Regarding claim 14, Choi teaches wherein the processor 240 determines, by referring to the memory 230, whether the first biosignal detected by the first sensor 210 corresponds to the information stored in the memory 230; as well as comparing the second biosignal detected by the second sensor 220 to the information stored in the memory 230 (Fig. 2; [0063]), and determining and authenticating that the first and second biosignals are of that of the user (Abstract and [0063]). Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
However neither explicitly teaches “applying a pattern recognition algorithm; and applying an analysis of variance test”.
Shusterman teaches a system for analyzing physiological data (Abstract); wherein pattern recognition is used on an ECG signal to extract the basis functions from the statistics of the signal itself ([0058]); and wherein correlation can be done by calculating the variance of the PCA (principal component analysis)([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include pattern (Shusterman; [0078]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0074797 A1 (Choi), Lu et al., US 2008/0092232 A1 (Lu), and further in view of Takai et al., US 2014/0126782 A1 (Takai).
Regarding claim 19, Choi teaches wherein the processor 240 determines, by referring to the memory 230, whether the first biosignal detected by the first sensor 210 corresponds to the information stored in the memory 230; as well as comparing the second biosignal detected by the second sensor 220 to the information stored in the memory 230 (Fig. 2; [0063]), and determining and authenticating that the first and second biosignals are of that of the user (Abstract and [0063]). Lu teaches the capturing of a bioelectrical signal of a user, processing the captured bioelectrical signal to produce a bioelectrical feature vector (Abstract); comparing the bioelectrical feature vector with the previously stored feature vector templates (Abstract); and verifying the user if the comparing result is greater than or equal to previously specified threshold (Abstract); and wherein the signals are time-varying signals (Figs. 3-6; [0062]).
However, neither explicitly teaches “wherein the headwear includes sensors for determining a user's gaze”.  
Takai teaches a user identifying and authenticating unit 602 (Fig. 8; [0100]); wherein the headwear (glasses) includes sensors for detecting muscle movement of the facial area (Figs. 1 and 8; [0101]) as well as sensors for determining a user’s gaze ([0015] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include determining a user’s gaze since it allows for further identification and authentication in a simplified manner and at a low cost (Takai; [0033-0034]).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov